 

EXHIBIT 10(kk)

 

ADTALEM GLOBAL EDUCATION INC.
EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of 9-5-17 (the “Effective Date”), by and between Adtalem Global Education
Inc. (“Adtalem”), and Mehul Patel (the “Executive”). Adtalem and the Executive
are sometimes hereinafter referred to individually as a “Party” and together as
“Parties.”

 

Unless otherwise defined in the body of this Agreement, capitalized terms shall
be defined as provided in Appendix I to this Agreement.

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

AGREEMENT

 

1.            Employment Period. Adtalem will employ the Executive, and the
Executive hereby accepts employment with Adtalem, upon the terms and subject to
the conditions set forth in this Agreement. The Executive’s employment under
this Agreement shall begin on the Effective Date and shall continue thereafter
until the first to occur of the events described in Section 8(a) (the
“Employment Period”).

 

2.            Position and Duties.

 

(a)          Title; Responsibilities. During the Employment Period, the
Executive will serve as the Group President, Professional Education of Adtalem
and will have the normal duties, responsibilities and authority of that
position, subject to the power of the CEO to expand or limit such duties,
responsibilities and authority; provided, however, at all times, Executive’s
duties, responsibilities and authority shall be commensurate with such duties,
responsibilities and authority held by executives in comparable positions in
corporations of similar size and scope to Adtalem in Adtalem’s industry. The
Executive shall report to the CEO or the CEO’s designee. In this trusted,
executive position, the Executive will be given access to Adtalem’s Confidential
Information. The Executive shall comply in all material respects with all
applicable laws, rules and regulations relating to the performance of the
Executive’s duties and responsibilities hereunder, including Adtalem’s Code of
Business Conduct and Ethics.

 

 

 

  

3.            Compensation.

 

(a)          Base Salary. The Executive’s Base Salary under this Agreement shall
be at the initial rate of $430,000. The Executive’s Base Salary will be paid by
Adtalem in substantially equal bi-weekly installments. The Base Salary will be
reviewed annually by the CEO in coordination with the Compensation Committee and
upon such review the Base Salary may be increased by the CEO in coordination
with the Compensation Committee (but subject to any applicable Adtalem policy,
law, or exchange listing requirement); provided, however, the Base Salary under
this Agreement, including as subsequently adjusted upwards, may not be decreased
thereafter except in the case of an across-the-board percentage reduction in
base salaries of executives at the Executive’s level affecting such executives
equally. All amounts payable to the Executive under this Agreement will be
subject to all required withholding by Adtalem.

 

(b)          Equity Awards. In addition to the Base Salary, the Executive shall
be eligible for annual equity awards, as determined by Adtalem, the Board and/or
Compensation Committee as necessary and appropriate to comply with Adtalem
policy, applicable law, or exchange listing requirements, under Adtalem’s equity
award plan(s) covering executives at the Executive’s level, as in effect from
time to time.

 

4.            Management Incentive. In addition to the Base Salary, the
Executive will be eligible to receive an annual MIP Target payment under
Adtalem’s annual Management Incentive Plan, as in effect from time to time, upon
the achievement of specific Adtalem-wide and personal performance goals that
will be determined each fiscal year by the Executive’s direct supervisor and/or
the Compensation Committee as necessary and appropriate to comply with Adtalem
policy; provided, however, the MIP Award may be based on a higher or lower
percentage of the MIP Target for performance which is in excess of target goals
or below target goals, respectively. Any MIP Award due and owing hereunder with
respect to any fiscal year shall be paid no later than the fifteenth day of the
third month following the end of Adtalem’s fiscal year in which the MIP Award
was earned.

 

5.            Vacation. The Executive will be entitled to the number of weeks of
vacation each fiscal year equal to that of other executives at the Executive’s
level.

 

 

 

  

6.            Benefits. In addition to the Base Salary and other compensation
provided for in Section 3 and Section 4 above, the Executive shall be eligible
to participate in such health and welfare benefit plans (including Executive’s
eligible dependents) and any qualified and/or non-qualified retirement plans of
Adtalem as may be in effect from time to time; provided, however, that
participation shall be subject to all of the terms and conditions of such plans,
including, without limitation, all waiting periods, eligibility requirements,
vesting, contributions, exclusions and other similar conditions or limitations.
Any and all benefits under any such plans shall also be payable, if applicable,
in accordance with the underlying terms and conditions of such plan document.
Executive’s participation in the foregoing plans and any perquisite programs
will be on terms no less favorable than afforded to executives at the
Executive’s level, as in effect from time to time. Adtalem, however, shall have
the right in its sole discretion to modify, amend or terminate such benefit
plans and/or perquisite programs at any time. Adtalem will reimburse the
Executive for all reasonable business expenses incurred by Executive in the
course of performing Executive’s duties and responsibilities under this
Agreement which are consistent with Adtalem’s policies and procedures in effect
from time to time.

 

7.            Relocation Expenses. [RESERVED].

 

8.            Termination.

 

(a)          When Does Termination Occur. The Executive’s employment with
Adtalem and the Employment Period will end on the earlier of (i) the Executive’s
death or Permanent Disability, (ii) the Executive’s resignation at any time with
or without Good Reason, or (iii) termination by Adtalem at any time with or
without Cause. Except as otherwise provided herein, any termination of the
Employment Period by Adtalem or by the Executive will be effective as specified
in a written notice from the terminating Party to the other Party; provided,
however, if the Executive’s employment with Adtalem is terminated during the
Employment Period by Adtalem without Cause or by the Executive without Good
Reason, the terminating Party must give the other Party at least thirty (30)
days prior written notice. For avoidance of doubt, Executive’s voluntary
retirement from Adtalem shall be deemed a resignation by Executive without Good
Reason.

 

(b)          Termination Due to Death or Permanent Disability. If the Employment
Period is terminated pursuant to Section 8(a)(i) above, then, through the date
of termination of Executive’s employment with Adtalem, the Executive will be
entitled to the Accrued Benefits payable no later than thirty (30) days
following Executive’s Termination Date. Except as set forth in this paragraph
(b), the Executive will not be entitled to any other Base Salary, severance,
compensation or benefits from Adtalem thereafter, other than those previously
earned under any of Adtalem’s retirement plans or expressly required under
applicable law.

 

 

 

  

(c)            Termination by Adtalem With Cause or By the Executive Without
Good Reason. If the Employment Period is terminated by Adtalem with Cause or if
the Executive resigns without Good Reason, then the Executive will only be
entitled to receive the Accrued Benefits payable no later than thirty (30) days
following Executive’s Termination Date. Except as set forth in this paragraph
(c), the Executive will not be entitled to any other Base Salary, severance,
compensation or benefits from Adtalem thereafter, other than those previously
earned under any of Adtalem’s retirement plans or expressly required under
applicable law. Within ten (10) days following notice of termination with Cause,
the Executive may request of the CEO an opportunity to cure the Cause event,
which request shall be determined by the CEO in the CEO’s sole discretion.

 

(d)            Termination by Adtalem Without Cause or By the Executive With
Good Reason. If:

 

(i)         the Executive’s employment with Adtalem is terminated during the
Employment Period (A) by Adtalem without Cause or (B) by the Executive with Good
Reason; and

 

(ii)        the Executive executes a Release and such Release is not timely
revoked by Executive and becomes legally effective; and

 

(iii)       the Executive complies with the terms of this Agreement and the
Release,

 

then the Executive will be entitled to receive:

 

(A)         Accrued Benefits. the Accrued Benefits payable no later than thirty
(30) days following Executive’s Termination Date;

 

(B)         Base Salary and MIP Award. payment of an amount equal to one and
one-half ( 1 ½ ) times the sum of Executive’s Base Salary (at the rate then in
effect) plus MIP Target, which shall be payable in eighteen (18) equal monthly
payments commencing with the first payroll period following the date the Release
becomes legally effective; and

 

(C)         Other Benefits. the following “Additional Benefits”:

 

(I)         Pro-Rated MIP Award. Provided that Executive has been employed for
not less than six (6) months during the fiscal year during which Executive’s
Termination Date occurs, payment of a pro-rated MIP Award pursuant to Section 4
(based on the number of days in the fiscal year which have passed divided by
365) based upon accomplishment of the relevant performance targets for the
relevant fiscal year which includes the Executive’s Termination Date, which MIP
Award shall be payable in a lump sum payment at the time all other MIP Awards
for such fiscal year are paid to the other Adtalem senior executives;

 

 

 

  

(II)        Health Continuation. Eighteen (18) months of continued health
benefit plan coverage following the Termination Date at active employee levels
and active employee cost for Executive and Executive’s eligible dependents; such
health benefits shall be provided and paid for by the Executive per regular
payroll period of Adtalem commencing with the first payroll period following the
Executive’s termination of employment and continuing until the earlier of (1)
the eighteen (18) month anniversary of Executive’s Termination Date, or (2) the
date Executive is eligible for equivalent coverage and benefits under the plans
and programs of a subsequent employer. Medical expenses (as defined in Code
Section 213(d)) paid pursuant to this paragraph are intended to be exempt from
Code Section 409A to the extent permitted under Treasury Regulation
§§1.409A-1(b)(9)(v)(B) and -3(i)(1)(iv)(B). However, to the extent any health
benefits provided pursuant to this paragraph do not qualify for exemption under
Code Section 409A, Adtalem shall provide Executive with a lump sum payment in an
amount equal to the number of months of coverage to which Executive is entitled
times the then applicable premium for the relevant health plan in which
Executive participated. Such lump sum amount will be paid during the second
month following the month in which such coverage expires; and

 

(III)       Outplacement Services. Adtalem shall, at its sole expense, provide
the Executive with a nine (9) month senior executive level outplacement program
the provider of which shall be selected by Adtalem in Adtalem’s sole discretion
with such expenses being payable to the outplacement service as soon as
administratively practicable but in no event later that the last day of the
calendar year immediately following the calendar year in which such expense was
incurred by the Executive.

 

(e)          Specified Employee Six Month Delay Requirement. Notwithstanding the
provisions of paragraph (d) immediately above, because Adtalem is a “public
company” within the meaning of Code Section 409A, any amounts payable to the
Executive during the first six months and one day following the Termination Date
pursuant to paragraph (d) immediately above shall be deferred until the date
which is six months and one day following such Termination Date, with the first
payment being in an amount equal to the total amount to which the Executive
would otherwise have been entitled during the period following the Termination
Date of employment if the six-month deferral had not been required. Except as
otherwise expressly provided in paragraph (d) immediately above, all of the
Executive’s rights to Base Salary, employee benefits, severance and other
compensation hereunder or under any policy or program of Adtalem which accrue or
become payable on or after the termination of the Employment Period will cease
upon such Termination Date other than those expressly required under applicable
law.

 

 

 

  

(f)          No Offset or Mitigation. Except for such monies due and owing
Adtalem, if Executive’s employment with Adtalem is terminated for any reason,
Adtalem will have no right of offset, nor will Executive be under any duty or
obligation to seek alternative or substitute employment at any time after the
effective date of such termination or otherwise mitigate any amounts payable by
Adtalem to Executive.

 

9.            Change in Control.

 

(a)          Obligations of Adtalem upon Executive’s Termination with Good
Reason or Adtalem’s Termination of Executive Without Cause During Change in
Control Period. If:

 

(i)          during the Change in Control Period, Adtalem terminates the
Executive’s employment without Cause (other than for death or Disability) or the
Executive terminates employment for Good Reason, and

 

(ii)         the Executive executes the Release and such Release is not timely
revoked by Executive and becomes legally effective; and

 

(iii)        the Executive complies with the terms of this Agreement and the
Release,

 

then the Executive will be entitled to receive:

 

(A)         Accrued Benefits. the Accrued Benefits payable no later than thirty
(30) days following Executive’s Termination Date;

 

(B)         Base Salary and MIP Award. payment of an amount equal to two (2)
times the sum of Executive’s Base Salary (at the rate then in effect) plus MIP
Target, which shall be payable in twenty-four (24) equal monthly payments
commencing with the first payroll period following the date the Release becomes
legally effective; and

 

 

 

  

(C)         Other Benefits. Additional Benefits as delineated in Section
8(d)(iii)(C) above except that in subsection (II) the reference to “eighteen
(18) months” shall be changed to “twenty-four (24) months” and in subsection
(III) the reference to “nine (9) month” shall be changed to “twelve (12)
months.”

 

(b)          Obligations of Adtalem upon Executive’s Death. If the Executive’s
employment is terminated by reason of the Executive’s death during the Change in
Control Period, Adtalem shall provide the Executive’s estate or beneficiaries
with the Accrued Benefits, and shall have no other severance obligations under
this Agreement. The Accrued Benefits shall be paid to the Executive’s estate or
beneficiary, as applicable, within thirty (30) days following the Termination
Date.

 

(c)          Obligations of Adtalem upon Executive’s Permanent Disability. If
the Executive’s employment is terminated by reason of the Executive’s Permanent
Disability during the Change in Control Period, Adtalem shall provide the
Executive with the Accrued Benefits, and shall have no other severance
obligations under this Agreement. The Accrued Benefits shall be paid to the
Executive within thirty (30) days following the Termination Date.

 

(d)          Obligations of Adtalem upon Executive’s Termination Without Good
Reason or Adtalem’s Termination of Executive With Cause During Change in Control
Period. If the Executive’s employment is terminated for Cause during the Change
in Control Period or the Executive resigns during the Change in Control Period
without Good Reason, Adtalem shall provide the Executive with the Accrued
Benefits, and shall have no other severance obligations under this Agreement. In
such case, all Accrued Benefits shall be paid to the Executive within thirty
(30) days following the Termination Date.

 

(e)          Anticipatory Change in Control. If a Change in Control occurs and
if the Executive’s employment with Adtalem was terminated by Adtalem without
Cause within six (6) months prior to the date such Change in Control occurred,
and if it is reasonably demonstrated by the Executive that such termination of
employment (i) was at the request of a third party who had taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or in anticipation of a Change in Control, then Executive shall
be deemed to have been involuntarily terminated by Adtalem without Cause during
the Change in Control Period and shall be eligible to receive the monies and
benefits under Section 9(a) rather than Section 8(d) of the Agreement.

 

 

 

  

10.          Confidential Information.

 

(a)          The Executive recognizes and acknowledges that the continued
success of Adtalem and its Affiliates depends upon the use and protection of a
large body of confidential and proprietary information and that the Executive
will have access to the entire universe of Adtalem’s Confidential Information
(as defined below in Section 10(b)), as well as certain confidential information
of other Persons with which Adtalem and its Affiliates do business, and that
such information constitutes valuable, special and unique property of Adtalem,
its Affiliates and such other Persons.

 

(b)          Confidential Information. For purposes of this Agreement, Adtalem’s
“Confidential Information” shall include Adtalem and its Affiliates’ trade
secrets as defined under Delaware law, as well as any other information or
material which is not generally known to the public, and which: (a) is
generated, collected by or utilized in the operations of Adtalem or its
Affiliates’ business and relates to the actual or anticipated business, research
or development of Adtalem, its Affiliates or Adtalem and its Affiliates’ actual
or prospective Customers; or (b) is suggested by or results from any task
assigned to the Executive by Adtalem or its Affiliates, or work performed by the
Executive for or on behalf of Adtalem or its Affiliates. Confidential
Information shall not be considered generally known to the public if the
Executive or others improperly reveal such information to the public without
Adtalem or its Affiliates’ express written consent and/or in violation of an
obligation of confidentiality owed to Adtalem or its Affiliates. Confidential
Information includes, without limitation, the information, observations and data
obtained by the Executive while employed by Adtalem concerning the business or
affairs of Adtalem or its Affiliates, including information concerning
acquisition opportunities in or reasonably related to Adtalem or its Affiliates’
business or industry, the identities of and other information (such as
databases) relating to the current, former or prospective employees, suppliers
and Customers of Adtalem or its Affiliates, development, transition and
transformation plans, methodologies and methods of doing business, strategic,
marketing and expansion plans, financial and business plans, financial data,
pricing information, employee lists and telephone numbers, locations of sales
representatives, new and existing customer or supplier programs and services,
customer terms, customer service and integration processes, requirements and
costs of providing service, support and equipment.

 

(c)          The Executive agrees to use Adtalem’s Confidential Information only
as necessary and only in connection with the performance of Executive’s duties
hereunder. The Executive shall not, without Adtalem’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of Adtalem or its Affiliates, or directly or
indirectly, disclose outside of Adtalem or outside of the Affiliates, any of
Adtalem’s Confidential Information, as long as such matters remain Confidential
Information. The restrictions set forth in this paragraph are in addition to and
not in lieu of any obligations the Executive may have by law with respect to
Adtalem’s Confidential Information, including any obligations the Executive may
owe under any applicable trade secrets statutes or similar state or federal
statutes. This Agreement shall not prevent the Executive from revealing evidence
of criminal wrongdoing to law enforcement or prohibit the Executive from
divulging Adtalem’s Confidential Information by order of court or agency of
competent jurisdiction. However, the Executive shall promptly inform Adtalem of
any such situations and shall take such reasonable steps to prevent disclosure
of Adtalem’s Confidential Information until Adtalem or its relevant Affiliates
have been informed of such requested disclosure and Adtalem has had an
opportunity to respond to the court or agency.

 

 

 

  

(d)          The Executive understands that Adtalem and its Affiliates will
receive from third parties confidential or proprietary information ("Third Party
Information") subject to a duty on Adtalem or its Affiliates to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the foregoing provisions of this Section 10, the Executive will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel and consultants of Adtalem and its Affiliates who
need to know such information in connection with their work for Adtalem or its
Affiliates) or use Third Party Information unless expressly authorized by such
third party or by the CEO.

 

(e)          During the Employment Period, the Executive will not improperly use
or disclose any confidential information or trade secrets, if any, of any former
employers or any other person or entity to whom the Executive has an obligation
of confidentiality, and will not bring onto the premises of Adtalem or its
Affiliates any unpublished documents or any property belonging to any former
employer or any other person or entity to whom the Executive has an obligation
of confidentiality unless consented to in writing by the former employer or such
other person or entity. The Executive will use in the performance of Executive’s
duties only information which is (i) generally known and used by persons with
training and experience comparable to the Executive's and which is (x) common
knowledge in the industry or (y) otherwise legally in the public domain,
(ii) otherwise provided or developed by Adtalem or its Affiliates or (iii) in
the case of materials, property or information belonging to any former employer
or other person or entity to whom the Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
other person or entity.

 

 

 

 

11.          Return of Adtalem Property. The Executive acknowledges and agrees
that all notes, records, reports, sketches, plans, unpublished memoranda or
other documents, whether in paper, electronic or other form (and all copies
thereof), held by the Executive concerning any information relating to the
business of Adtalem or its Affiliates, whether confidential or not, are the
property of Adtalem and its Affiliates. The Executive will immediately deliver
to Adtalem at the termination or expiration of the Employment Period, or at any
other time the CEO may request, all equipment, files, property, memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and all electronic, paper or other copies thereof) belonging
to Adtalem or its Affiliates which includes, but is not limited to, any
materials that contain, embody or relate to the Confidential Information, Work
Product or the business of Adtalem or its Affiliates, which Executive may then
possess or have under Executive’s control. The Executive will take any and all
actions reasonably deemed necessary or appropriate by Adtalem or its Affiliates
from time to time in its sole discretion to ensure the continued confidentiality
and protection of the Confidential Information. The Executive will notify
Adtalem and the appropriate Affiliates promptly and in writing of any
circumstances of which the Executive has knowledge relating to any possession or
use of any Confidential Information by any Person other than those authorized by
the terms of this Agreement.

 

12.          Intellectual Property Rights. The Executive acknowledges and agrees
that all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all resulting
patent applications, issued patents, copyrights, copyright applications and
registrations, and trademark applications and registrations in and to any of the
foregoing, along with the right to practice, employ, exploit, use, develop,
reproduce, copy, distribute copies, publish, license, or create works derivative
of any of the foregoing, and the right to choose not to do or permit any of the
aforementioned actions, which relate to Adtalem or Affiliates’ actual or
anticipated Business, research and development or existing or future products or
services and which are conceived, developed or made by the Executive while
employed by Adtalem or an Affiliate (collectively, the "Work Product") belong to
Adtalem. The Executive further acknowledges and agrees that to the extent
relevant, this Agreement constitutes a “work for hire agreement” under the
Copyright Act, and that any copyrightable work (“Creation”) constitutes a “work
made for hire” under the Copyright Act such that Adtalem is the copyright owner
of the Creation. To the extent that any portion of the Creation is held not to
be a “work made for hire” under the Copyright Act, the Executive hereby
irrevocably assigns to Adtalem all right, title and interest in such Creation.
All other rights to any new Work Product and all rights to any existing Work
Product are also hereby irrevocably conveyed, assigned and transferred to
Adtalem pursuant to this Agreement. The Executive will promptly disclose and
deliver such Work Product to Adtalem and, at Adtalem's expense, perform all
actions reasonably requested by Adtalem (whether during or after the Employment
Period) to establish, confirm and protect such ownership (including, without
limitation, the execution of assignments, copyright registrations, consents,
licenses, powers of attorney and other instruments). All Work Product made
within six months after termination of the Executive's employment with Adtalem
will be presumed to have been conceived during the Executive's employment with
Adtalem, unless the Executive can prove conclusively that it was created after
such termination.

 

 

 

  

13.          Non-Compete, Non-Solicitation.

 

(a)          In further consideration of the compensation to be paid to the
Executive hereunder, the Executive acknowledges that in the course of
Executive’s employment with Adtalem, Executive has, and will continue to, become
familiar with Adtalem's Confidential Information, methods of doing business,
business plans and other valuable proprietary information concerning Adtalem,
its Affiliates, and their customers and suppliers and that Executive’s services
have been and will be of special, unique and extraordinary value to Adtalem and
its Affiliates. The Executive agrees that, during the Employment Period and
continuing for, as applicable, (i) eighteen (18) months thereafter, regardless
of the reason for the termination of Executive's employment other than under
Section 9(a) above or (ii) twenty-four (24) months in the event of a termination
under Section 9(a) above (the "Restricted Period"), the Executive will not,
directly or indirectly, anywhere in the Restricted Area:

 

(i)          own, manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by, any entity which is in competition
with the Business of Adtalem or its Affiliates in which the Executive would hold
a position with responsibilities that are entirely or substantially similar to
any position the Executive held during the last twelve (12) months of the
Executive’s employment with Adtalem or in which the Executive would have
responsibility for and access to confidential information that is similar to or
relevant to that which the Executive had access to during the last twelve (12)
months of the Executive’s employment with Adtalem; or

 

(ii)         provide services to any person or entity that engages in any
business that is similar to, or competitive with Adtalem or its Affiliates’
Business if doing so would require the Executive to use or disclose Adtalem’s
Confidential Information.

 

Nothing herein will prohibit the Executive from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.

 

 

 

 

(b)          During the Restricted Period, the Executive will not, directly or
indirectly, in any manner: (i) hire or engage, or recruit, solicit or otherwise
attempt to employ or retain any individual who is or was an employee of or
consultant to Adtalem or its Affiliates within the twelve (12) month period
immediately preceding the termination of Executive's employment, (ii) induce or
attempt to induce any individual who is or was an employee of, or consultant to,
Adtalem or its Affiliates within the twelve (12) month period immediately
preceding the termination of Executive's employment, to leave the employ of
Adtalem or the relevant Affiliates, or in any way interfere with the
relationship between Adtalem, its Affiliates and any of their employees or
consultants, or (iii) recommend the hiring of, or provide a reference for any
individual who was an employee of or consultant to Adtalem or its Affiliates
(provided, however that the Executive may hire former employees and individual
consultants to Adtalem and its Affiliates after such former employees or
individual consultants have ceased to be employed or otherwise engaged by
Adtalem or its Affiliates for a period of at least twelve (12) months).

 

(c)          During the Restricted Period, the Executive will not, directly or
indirectly: (i) call on, solicit or service any Customer with the intent of
selling or attempting to sell any service or product similar to, or competitive
with, the services or products sold by Adtalem or its Affiliates as of the date
of the termination of Executive's employment, or (ii) in any way interfere with
the relationship between Adtalem, its Affiliates and any Customer, supplier,
licensee or other business relation (or any prospective Customer, supplier,
licensee or other business relationship) of Adtalem or its Affiliates
(including, without limitation, by making any negative or disparaging statements
or communications regarding Adtalem, its Affiliates or any of their operations,
officers, directors or investors). This non-solicitation provision applies to
those Customers, suppliers, licensees or other business relationships of Adtalem
with whom the Executive: (1) has had contact or has solicited at any time in the
twelve (12) month period of time preceding the termination of the Executive's
employment; (2) has supervised the services of any of Adtalem's or Affiliates’
employees who have had any contact with or have solicited at any time during the
twelve (12) month period of time preceding the termination of Executive's
employment; or (3) has had access to any Confidential Information about such
Customers, suppliers, licensees or other business relationships at any time
during the twelve (12) month period of time preceding the termination of
Executive’s employment.

 

 

 

 

(d)          The Executive acknowledges and agrees that the restrictions
contained in this Section 13 with respect to time, geographical area and scope
of activity are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill and other legitimate business interests of
Adtalem and its Affiliates. In particular, the Executive agrees and acknowledges
that Adtalem is currently engaging in Business and actively marketing its
services and products throughout the Restricted Area, that Executive's duties
and responsibilities for Adtalem and/or its Affiliates are co-extensive with the
entire scope of Adtalem's Business, that Adtalem has spent significant time and
effort developing and protecting the confidentiality of their methods of doing
business, technology, customer lists, long term customer relationships and trade
secrets and that such methods, technology, customer lists, customer
relationships and trade secrets have significant value. However, if, at the time
of enforcement of this Section 13, a court holds that the duration, geographical
area or scope of activity restrictions stated herein are unreasonable under
circumstances then existing or impose a greater restraint than is necessary to
protect the goodwill and other business interests of Adtalem and its Affiliates,
the Parties agree that the maximum duration, scope or area reasonable under such
circumstances will be substituted for the stated duration, scope or area and
that the court will be allowed to revise the restrictions contained herein to
cover the maximum duration, scope and area permitted by law, in all cases giving
effect to the intent of the parties that the restrictions contained herein be
given effect to the broadest extent possible. The existence of any claim or
cause of action by the Executive against Adtalem, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement by
Adtalem of the provisions of Sections 10, 11, 12 or this Section 13, which
Sections will be enforceable notwithstanding the existence of any breach by
Adtalem. Notwithstanding the foregoing, the Executive will not be prohibited
from pursuing such claims or causes of action against Adtalem. The Executive
consents to Adtalem notifying any future employer of the Executive of the
Executive's obligations under Sections 10, 11, 12 and this Section 13 of this
Agreement.

 

(e)          In the event of the breach or a threatened breach by the Executive
of any of the provisions of Sections 10, 11, 12 or this Section 13, Adtalem, in
addition and supplementary to any other rights and remedies existing in its
favor, will be entitled to seek specific performance and/or injunctive or other
equitable relief (in the form of a temporary restraining order, preliminary
injunction and/or permanent injunction) from a court of competent jurisdiction
in order to enforce or prevent any violations of the provisions hereof.

 

(f)          Upon the Executive’s written request, the CEO may, in the CEO’s
sole discretion, permit the Executive to engage in certain work or activity that
is otherwise prohibited by this Agreement, if and only if the Executive first
provides the CEO with written evidence satisfactory to the CEO, including
assurances from any new employer of the Executive, that the contribution of
Executive’s knowledge to that work or activity will not cause the Executive to
disclose, base judgment upon, or use Adtalem’s trade secrets or other
Confidential Information. The Executive shall not engage in such work or
activity unless and until the Executive receives written consent from the CEO.

 

(g)          Neither the CEO’s consent under Section 13(f) nor Adtalem’s failure
to seek enforcement of any restrictive covenant under this Agreement shall be
deemed a consent or waiver by Adtalem of any subsequent breach of this Agreement
by the Executive and Adtalem shall have the right to seek enforcement of this
Agreement against the Executive for any breach not specifically consented to in
writing by the CEO or Adtalem.

 

 

 

  

14.          Executive’s Representations. [RESERVED].

 

15.          Survival. Any provisions which by its nature is intended to survive
and continue in full force in accordance with its terms shall continue
notwithstanding the termination of the Employment Period.

 

16.          Notices. Any notice provided for in this Agreement will be in
writing and will be either personally delivered, sent by reputable overnight
courier service, sent by facsimile (with hard copy to follow by regular mail) or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:

 

  Notices to the Executive:       Executive’s Name   At such home address which
is on record with Adtalem       Notices to Adtalem:       Adtalem Global
Education Inc.   Attn:  President and Chief Executive Officer   3005 Highland
Parkway   Downers Grove, IL 60515-5799       with copies to (which will not
constitute notice to Adtalem):       Eugene Jacobs, Esq.   Seyfarth Shaw LLP  
131 S. Dearborn Street, Suite 2400   Chicago, IL 60603

 

or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

 

 

  

17.         Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

18.         Complete Agreement. This Agreement embodies the complete agreement
and understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.

 

19.         Counterparts. This Agreement may be executed in separate
counterparts (including by facsimile signature pages), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.

 

20.         No Strict Construction. The parties hereto jointly participated in
the negotiation and drafting of this Agreement. The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their collective mutual intent, this Agreement will be construed as if
drafted jointly by the parties hereto, and no rule of strict construction will
be applied against any Person.

 

21.         Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by the Executive, Adtalem and their
respective heirs, successors and assigns. The Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior written consent of Adtalem. Adtalem may not assign its rights
and obligations hereunder, without the consent of, or notice to, the Executive,
with the sole exception being a sale to any Person that acquires all or
substantially all of Adtalem whether stock or assets, in which case such consent
of the Executive is not necessary.

 

 

 

 

22.         Choice of Law; Exclusive Venue. THIS AGREEMENT, AND ALL ISSUES AND
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE. SUBJECT TO SECTION 24 OF THIS
AGREEMENT, THE PARTIES AGREE THAT ALL LITIGATION ARISING OUT OF OR RELATING TO
SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN
DELAWARE (COLLECTIVELY THE “DESIGNATED COURTS”). EACH PARTY HEREBY CONSENTS AND
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS. WITH RESPECT TO
LITIGATION UNDER SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT, EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL CLAIMS OR DEFENSES OF LACK OF PERSONAL JURISDICTION OR
ANY OTHER JURISDICTION DEFENSE, AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY
DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE,
ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM OR VENUE.

 

23.         Dispute Resolution. Notwithstanding anything to the contrary, any
and all other disputes, controversies or questions arising under, out of, or
relating to this Agreement (or the breach thereof), or, the Executive’s
employment with Adtalem or termination thereof, other than those disputes
relating to Executive’s alleged violations of Sections 10 (Confidential
Information), 11 (return of property), 12 (intellectual property) and 13
(covenants of noncompete and nonsolicitation) of this Agreement, shall be
referred for binding arbitration in Chicago, Illinois to a neutral arbitrator
(who is licensed to practice law in any State within the United States of
America) selected by the Executive and Adtalem and this shall be the exclusive
and sole means for resolving such dispute. Such arbitration shall be conducted
in accordance with the National Rules for Resolution of Employment Disputes of
the American Arbitration Association. The arbitrator shall have the discretion
to award reasonable attorneys' fees, costs and expenses to the prevailing party.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 24 does not apply to any action by
Adtalem to enforce Sections 10, 11, 12 and 13 of this Agreement and does not in
any way restrict Adtalem’s rights under Section 22 of this Agreement.

 

 

 

 

24.         Mutual Waiver of Jury Trial. IN THE EVENT OF LITIGATION AS PERMITTED
UNDER SECTION 22 (AND SUBJECT TO SECTION 23) OF THIS AGREEMENT, ADTALEM AND THE
EXECUTIVE EACH WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, AS PERTAINS TO A
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE UNDER SECTIONS 10, 11, 12 OR 13 OF
THIS AGREEMENT. ADTALEM AND THE EXECUTIVE EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT. THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT.

 

25.         Indemnification. In addition to any rights to indemnification to
which the Executive is entitled under Adtalem’s charter and by-laws, to the
extent permitted by applicable law, Adtalem will indemnify, from the assets of
Adtalem supplemented by insurance in an amount determined by Adtalem, the
Executive at all times, during and after the Employment Period, and, to the
maximum extent permitted by applicable law, shall pay the Executive’s expenses
(including reasonable attorneys’ fees and expenses, which shall be paid in
advance by Adtalem as incurred, subject to recoupment in accordance with
applicable law) in connection with any threatened or actual action, suit or
proceeding to which the Executive may be made a party, brought by any
shareholder of Adtalem directly or derivatively or by any third party by reason
of any act or omission or alleged act or omission in relation to any affairs of
Adtalem or any subsidiary or Affiliate of Adtalem of the Executive as an
officer, director or employee of Adtalem or of any subsidiary or Affiliate of
Adtalem. Adtalem shall use its best efforts to maintain during the Employment
Period and thereafter insurance coverage sufficient in the determination of the
Board to satisfy any indemnification obligation of Adtalem arising under this
Section 25.

 

26.         Nondisparagement. Executive agrees that both during the Employment
Period and thereafter, the Executive shall not make or publish any statements or
comments that disparage or injure the reputation or goodwill of Adtalem or any
of its affiliates, or any of its or their respective officers or directors, or
otherwise make any oral or written statements that a reasonable person would
expect at the time such statement is made to likely have the effect of
diminishing or injuring the reputation or goodwill of Adtalem, or any of its
affiliates, or any of its or their respective officers or directors; provided,
however, nothing herein shall prevent the Executive from providing any
information that may be compelled by law. Likewise, Adtalem and its affiliates,
as represented by their respective Directors and Officers, shall not make or
publish any statements or comments that disparage or injure the reputation of
the Executive, or otherwise make any oral or written statements that a
reasonable person would expect at the time such statement is made to likely have
the effect of diminishing or injuring the reputation of the Executive; provided,
however, nothing herein shall prevent the Adtalem from providing any information
that may be compelled by law.

 

 

 

  

27.         Assistance in Proceedings. During the Employment Period and
thereafter, the Executive will cooperate with Adtalem in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by Adtalem (including, without limitation, the Executive being
available to Adtalem upon reasonable notice for interviews and factual
investigations, appearing at Adtalem’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to Adtalem
all pertinent information and turning over to Adtalem all relevant documents
which are or may come into the Executive's possession, all at times and on
schedules that are reasonably consistent with the Executive’s other permitted
activities and commitments). In the event Adtalem requires the Executive’s
cooperation in accordance with this Section 27, Adtalem will pay the Executive a
reasonable per diem as determined by the Board and reimburse the Executive for
reasonable expenses incurred in connection therewith (including lodging and
meals, upon submission of receipts).

 

28.         Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of Adtalem and the
Executive or pursuant to Section 17, and no course of conduct or course of
dealing or failure or delay by any Party hereto in enforcing or exercising any
of the provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

* * * * *

 

 

  

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

  ADTALEM GLOBAL EDUCATION INC.       By:                       Printed:  Lisa
Wardell   Title:  President and Chief Executive Officer       EXECUTIVE        
      Printed:             Date:      

 

 

 

  

APPENDIX I

 

DEFINITIONS

 

“Accrued Benefits” means (a) Base Salary earned through the Termination Date;
(b) except in the event of a termination by Adtalem with Cause, the balance of
any awarded (i.e., the amount and payment of the specific award has been fully
approved by the Board) but as yet unpaid, annual cash incentive or other
incentive awards for any fiscal year prior to the fiscal year during which the
Executive’s Termination Date occurs; (c) a payment representing the Executive’s
accrued but unused vacation; and (d) anything in this Agreement to the contrary
notwithstanding, (i) the payment of any vested, but not forfeited, benefits as
of the Termination Date under Adtalem’s employee benefit plans payable in
accordance with the terms of such plans and (ii) the availability of such
benefit continuation and conversion rights to which Executive is entitled in
accordance with the terms of such plans.

 

“Affiliates” means any company, directly or indirectly, controlled by,
controlling or under common control with Adtalem, including, but not limited to,
Adtalem’s subsidiary entities, parent, partners, joint ventures, and
predecessors, as well as its successors and assigns.

 

“Base Salary” means the amount specified in Section 3(a) of the Agreement, as
adjusted from time to time.

 

“Board” means the Board of Directors of Adtalem Global Education Inc.

 

“Business” means (a) the provision of educational services to individuals at the
secondary through post-secondary levels of education and/or training services to
individuals seeking professional certifications or professional education by (i)
a market funded institution offering degree and non-degree programs (ii) at
classroom locations in multiple states and/or through an online curriculum
delivery mechanism, and (b) any other business directly engaged in by Adtalem
and its Affiliates during the Employment Period.

 

“Cause” means (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) willful failure to perform duties as reasonably directed by the CEO
or the CEO’s designee, (iii) the Executive’s gross negligence or willful
misconduct with respect to the performance of the Executive’s duties hereunder,
(iv) obtaining any personal profit not fully disclosed to and approved by the
Board in connection with any transaction entered into by, or on behalf of,
Adtalem, or (v) any other material breach of this Agreement or any other
agreement between the Executive and Adtalem.

 

 

 

  

“CEO” means the President and Chief Executive Officer of Adtalem Global
Education Inc.

 

“Change in Control” means such term as defined in the Adtalem Global Education
Inc. Incentive Plan of 2013.

 

“Change in Control Period” means the period commencing on the date of a Change
in Control and ending on the twelve (12) month anniversary of such date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Code of Business Conduct and Ethics” means such code as maintained by Adtalem
Global Education Inc., as amended from time to time.

 

“Compensation Committee” means that committee of the Board which shall have
authority over the compensation (cash and non-cash) of certain aspects of
Adtalem, including, but not limited to, all officers and executives of Adtalem,
including Adtalem’s Chief Executive Officer, and all option grants for any
employee, executive, officer, director or consultant of Adtalem.

 

“Copyright Act” means the United States Copyright Act of 1976, as amended.

 

“Customer” means any Person:

 

(a)          who purchased products or services from Adtalem or any of its
Affiliates during the twelve (12) month period prior to the date of termination
of the Executive's employment; or

 

(b)          to whom Adtalem or any of its Affiliates solicited the sale of its
products or services during the twelve (12) month period prior to the date of
termination of the Executive’s employment.

 

 

 

 

“Good Reason” means, without the Executive’s consent, (i) material diminution in
title, duties, responsibilities or authority; (ii) reduction of Base Salary, MIP
Target or employee benefits except for across-the-board changes for executives
at the Executive’s level; (iii) exclusion from executive benefit/compensation
plans; (iv) material breach of the Agreement that Adtalem has not cured within
thirty (30) days after the Executive has provided Adtalem notice of the material
breach which shall be given within sixty (60) days of the Executive’s knowledge
of the occurrence of the material breach; or (v) resignation in compliance with
securities, corporate governance or other applicable law (such as the US
Sarbanes-Oxley Act) as specifically applicable to such Executive. For avoidance
of doubt, a change in reporting relationship to the CEO’s designee shall not
constitute “Good Reason.”

 

“MIP Award” means the amount actually awarded Executive under Adtalem’s annual
Management Incentive Plan, as in effect from time to time, upon the achievement
of specific Adtalem-wide and personal performance goals of the Executive that
will be determined each fiscal year by the Executive’s direct supervisor and/or
the Compensation Committee as necessary and appropriate to comply with Adtalem
policy.

 

“MIP Target” means the percentage of Executive’s Base Salary established as the
target under Adtalem’s Management Incentive Plan as adjusted from time to time.

 

“Permanent Disability” means mental, physical or other illness, disease or
injury, which has prevented the Executive from substantially performing
Executive’s duties hereunder for the greater of: (a) the eligibility waiting
period under the Adtalem long term disability program in which he/she
participates, if any, (b) an aggregate of six (6) months in any twelve (12)
month period, or (c) a period of three (3) consecutive months.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.

 

“Release” means the waiver and release agreement generally used by Adtalem for
executives, as amended from time to time.

 

“Restricted Area” means (a) throughout the world, but if such area is determined
by judicial action to be too broad, then it means (b) within North America, but
if such area is determined by judicial action to be too broad, then it means (c)
within the continental United States, but if such area is determined by judicial
action to be too broad, then it means (d) within any state in which Adtalem and
its Affiliates is engaged in Business.

 

“Termination Date” means the last day of Executive’s employment with Adtalem
Global Education Inc.

 

 

 